In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2156
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

HIRAM OMAR GRAHAM,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
            No. 17-CR-220 — J.P. Stadtmueller, Judge.
                     ____________________

   ARGUED JANUARY 23, 2019— DECIDED FEBRUARY 8, 2019
                ____________________

    Before WOOD, Chief Judge, and KANNE and ST. EVE, Cir-
cuit Judges.
    PER CURIAM. Hiram Graham pleaded guilty to Hobbs Act
robbery and using a firearm during a crime of violence. At
sentencing, he argued that his financial hardships, his extraor-
dinary family situation, and his lack of a criminal record
should mitigate his sentence. He now contends that the dis-
trict court failed to address these arguments or adequately ex-
plain his 144-month, below-guidelines prison sentence. But
2                                                 No. 18-2156

the district court did not commit these procedural errors, so
we affirm the judgment.
                       I. BACKGROUND
    Over a five-month period, Graham robbed six Aldi gro-
cery stores at gunpoint. He had worked at an Aldi in Milwau-
kee for six years, before he was fired four months before the
first robbery for stealing food. Graham targeted Aldi stores
because of his insider knowledge, including his knowledge
that Aldi trains employees to acquiesce to robbers. Graham
would enter a store a few minutes before closing, hide until it
closed, then approach employees with his gun drawn and in-
struct them to empty the safe. Two weeks after the sixth rob-
bery, Graham was arrested, and he later confessed.
    Graham pleaded guilty to six counts of Hobbs Act rob-
bery, 18 U.S.C. § 1951(a), and one count of using a firearm
during of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii). In
calculating the applicable imprisonment range under the Sen-
tencing Guidelines, the district court found that Graham had
a total offense level of 28 and criminal history category of I,
giving him a range of 78 to 97 months for each robbery, fol-
lowed by a mandatory consecutive sentence of 84 months for
the § 924(c) conviction. See 18 U.S.C. § 924(c)(1)(D)(ii) (man-
dating that sentence for 924(c) conviction be imposed consec-
utively). Consistent with Graham’s plea agreement, the gov-
ernment recommended a within-guidelines sentence.
   At sentencing, Graham argued that he should receive the
“least restrictive sentence available”—just 84 months’ impris-
onment for the § 924(c) conviction and no additional time—
because his case was unique. For thirty years, Graham had
been a productive member of society, graduating high school
No. 18-2156                                                     3

and working two full-time jobs to support his girlfriend and
six children. Counsel recounted that Graham had lived a
crime-free life until the financial pressures of six children, one
with serious medical issues, overwhelmed him and drove
him to use drugs, steal food, and, finally, rob his former em-
ployer under the influence of cocaine. Counsel stressed that
Graham had learned his lesson, was statistically “unlikely to
reoffend,” and that, because of his family support, there was
every reason to believe that he would be rehabilitated.
    Before hearing the parties’ arguments, the district court
stated that it had reviewed Graham’s twelve-page sentencing
memorandum and other submissions. And after hearing all
the arguments, the court commented that it understood that
Graham, “like so many,” had been “confronted with financial
challenges,” which “may serve as an explanation for” his con-
duct. But, the court continued, this did “not provide a mean-
ingful excuse for anyone to take matters into their own hands
and go about taking from others.” Graham’s criminal con-
duct, the court emphasized, had not been “spur of the mo-
ment,” but “well-planned, executed such that it took law en-
forcement” additional time to discover who the perpetrator
was, and that there was “too much in the way of criminal con-
duct” to justify the sentence Graham requested.
    Next, the district court discussed at some length the exor-
bitant costs of incarceration and the ballooning prison popu-
lation. It explained that “this branch of the court and others
are beginning to factor into their analysis of the cost benefit to
society” this issue in deciding “how much is enough.”
   The court then determined that, considering “uniformity,
proportionality, certainty, and cost,” concurrent sentences of
60 months’ imprisonment for each robbery was appropriate,
4                                                  No. 18-2156

followed by the mandatory consecutive sentence of 84
months for the firearm conviction, for a total sentence of 144
months. The sentence was justified, the court concluded, by
the “totality of the facts and circumstances” underlying the
six robberies.
                          II. ANALYSIS
    We review claimed procedural errors de novo. See United
States v. Lockwood, 840 F.3d 896, 900 (7th Cir. 2016). Graham
first argues that the district court procedurally erred when it
failed to address his mitigation arguments and adequately ex-
plain its consideration of them. At sentencing, a court must
address the parties’ principal arguments, and “where a de-
fendant’s principal argument is not so weak as not to merit
discussion, the court must explain its reason for rejecting that
argument.” United States v. Reed, 859 F.3d 468, 472 (7th Cir.
2017) (internal quotation marks omitted).
    As to the primary factor concerning the sentence imposed,
we turn first to Graham’s claim of financial hardship. Alt-
hough the district court did not say much about how this mit-
igation argument influenced its sentence, its remarks demon-
strate that it was unpersuaded that Graham’s severe and es-
calating financial troubles outweighed the aggravating cir-
cumstances of his six robberies. The court acknowledged Gra-
ham’s financial challenges but responded that they did not of-
fer an excuse for armed robbery. Graham maintains that this
statement alone was insufficient, but a “short explanation” for
rejecting a mitigating argument “will suffice where the con-
text and record make clear the reasoning underlying the dis-
trict court’s conclusion.” United States v. Schroeder, 536 F.3d
746, 755 (7th Cir. 2008) (citing Rita v. United States, 551 U.S.
No. 18-2156                                                    5

338, 358–59 (2007)); see United States v. Castaldi, 743 F.3d 589,
595 (7th Cir. 2014).
   Here, directly after mentioning Graham’s financial hard-
ship, the court noted that the robberies were “not spur of the
moment,” but “well-planned,” and involved conduct too
egregious—“heinous” and “contrary to every moral pre-
cept”—to allow it to sentence him as leniently as his counsel
had advocated.
    As to the other mitigating factors Graham raised—his lack
of a criminal record, strong family ties, and drug use—he is
correct; the district court did not discuss them. And a court
that fails to mention a ground of recognized legal merit likely
errs. United States v. Cunningham, 429 F.3d 673, 679 (7th Cir.
2005). But the requirement that a court specifically address the
defendant’s principal arguments “applies with less force”
where it receives written and oral sentencing arguments and
imposes a prison sentence “significantly below the applicable
guidelines range.” United States v. Poetz, 582 F.3d 835, 837
(7th Cir. 2009). And a court’s statement that it has read the
defendant’s submissions is often “enough to satisfy us that [it
has] considered the argument and rejected it.” United States
v. Ramirez-Gutierrez, 503 F.3d 643, 646 (7th Cir. 2007). That is
what happened here: the district court stated that it had re-
viewed Graham’s submissions and heard oral argument be-
fore explaining its below-guidelines sentence. Besides, the ob-
ligation to address mitigating arguments decreases when a
defendant presents “stock arguments … about his family sit-
uation and lack of criminal history,” as Graham did. United
States v. Martinez, 520 F.3d 749, 753 (7th Cir. 2008) (internal
quotation marks and alterations omitted). These “are pre-
cisely the types of routine contentions that a sentencing court
6                                                     No. 18-2156

is certainly free to reject without discussion.” Id. (internal quo-
tation marks omitted).
    Graham also faults the district court for failing to address
his extraordinary family circumstances as a father and pro-
vider for six children, one with medical issues. He points to
cases in which we remanded because the district court did not
discuss a defendant’s unusual family situation. True enough,
a defendant’s family circumstances may be a legitimate basis
for a below-guidelines sentence if the district court finds “that
a defendant’s family ties and responsibilities … are so unu-
sual that they may be characterized as extraordinary.”
Schroeder, 536 F.3d at 755–56 (alteration in original and cita-
tions omitted). But Graham did not argue that his incarcera-
tion would leave his children in imminent danger or com-
pletely without care—he argued that the financial strain on
the family would only increase if he was incarcerated. See id.
at 750–51, 756 (defendant was primary caregiver for daughter
whose significant medical problems made daycare unsafe
and defendant’s absence would make arranging care impos-
sible). Sadly, as we have observed: “Most families suffer emo-
tional and financial harm when a parent is imprisoned. Any
experienced district judge has heard about those effects many
times and must recognize that those effects are consequences
of the parent’s crime, not the sentence imposed.” United States
v. Gary, 613 F.3d 706, 710 (7th Cir. 2010). Graham’s contention
that his large family would lose its main breadwinner and
that his children would suffer from their father’s absence, was
not extraordinary enough to warrant specific discussion.
See Martinez, 520 F.3d at 753. Moreover, the focus of Graham’s
argument about his family was how the financial pressures of
providing for them led Graham to commit these crimes, and
the court addressed that mitigating argument.
No. 18-2156                                                       7

    Next, Graham says that the court improperly focused on
the costs of incarceration to the exclusion of his substantial
mitigating arguments, and therefore failed to adequately ex-
plain the sentence. But even with this incidental policy dis-
cussion, the district court did address Graham’s strongest
mitigating argument (financial hardship) and explained that
it was imposing 60 months for each armed robbery to account
for the egregiousness of Graham’s criminal conduct. That is
enough “to allow for meaningful appellate review and to pro-
mote the perception of fair sentencing.” Gall v. United States,
552 U.S. 38, 590 (2007); see also United States v. Washington,
739 F.3d 1080, 1081 (7th Cir. 2014).
    And the court’s discussion about incarceration costs, alt-
hough not explicitly mentioned in 18 U.S.C. § 3553(a), played
into its “analysis of the cost benefit to society, [and] the benefit
to the inmate.” See United States v. DuPriest, 794 F.3d 881, 884
(7th Cir. 2015) (noting that same district judge’s commentary
on prison costs was proper in the context of discussing
§ 3553(a) sentencing factors). In any event, the court reduced
the sentence because of its views on the costs of incarceration,
so Graham arguably benefited from the court raising a miti-
gating argument it found more persuasive.
                        III. CONCLUSION
   The district court reviewed the § 3553(a) factors, ad-
dressed Graham’s primary mitigation argument, and stressed
the aggravating fact that Graham had committed six rob-
beries. This explanation allows for deferential appellate re-
view, and thus we affirm the judgment.